Ex Parte Quayle

This application is in condition for allowance except for the following formal matters: 
Foreign Priority – USPTO Retrieval Failed
As noted in the file wrapper, attempts by the Office to electronically retrieve, under the priority document exchange program, the foreign applications to which priority is claimed have FAILED on 11/25/2021. The applicant may wish to carefully review the accuracy of the following information on the filing receipt: 2-letter country code, application number, filing date, and WIPO DAS access code (if applicable).
If the priority claim indicated on the filing receipt is incorrect, the priority document cannot be successfully retrieved and the application is not covered by the 37 CFR 1.55(i) exception.
To correct a priority claim, the applicant may file a request for a corrected filing receipt accompanied by a corrected Application Data Sheet (ADS). The corrected ADS must comply with 37 CFR 1.76(c), that is, with deletions identified by strike-through or brackets and additions identified by underlining. For more information regarding the formal requirements for filing a foreign priority claim, see MPEP 214-214.02.
If the filing receipt accurately reflects the foreign priority claim and the electronically retrieved priority document is not yet in the application, the customer should contact the Patents Electronic Business Center and request that the matter be escalated to determine the cause of the Failure Status Report. The USPTO Patent Electronic Business Center may be contacted by phone (866-217-9197) or online (https://www.uspto.gov/learning-and-resources/support-centers/patent-electronic-business-center). Note that the applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued.
Election
This application has been examined. Note is made of the election by applicant of the design shown in Group 1 (Figs. 1.1-1.8, 2.1-2.9, 3.1-3.9). Accordingly, the designs shown in Groups II-VI (Figs. 4.1-12.8) stand withdrawn from further prosecution before the Examiner, the election having been made without traverse in the papers received 01/17/2022. 37 CFR 1.142(b).
Drawing Objections
The drawings are objected to for the following reasons:
A.	Per the election, Figures 4.1-12.8 must be canceled by the applicant.
B.	Figs. 1.8, 2.8, and 3.8 are objected to because they are described as “reference views” which is a term that has no special meaning in US design practice. Inasmuch as they disclose subject matter inconsistent with the other relevant views of the embodiment to which they belong, they must be canceled by the applicant.
	In light of this requirement, Figs. 2.9 and 3.9 must be renumbered by the applicant to 2.8 and 3.8 respectively.
Specification Objections
The specification is objected to for the following reasons:
A.	Per the election, the descriptions of Figures 4.1-12.8 must be canceled by the applicant.
B.	The applicant must amend the figure descriptions to match the amended and renumbered drawings as detailed above.
C.	The descriptive statement immediately preceding the claim should be canceled by the applicant as it describes “reference views” which have no special meaning in US design examination practice.
Claim
For clarity and consistency, so that the claim is consistent with the title of the application and directed to a singular article of manufacture, the applicant should amended the claim to read as;
--	The ornamental design for a brick for construction toys as shown and described. --
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 USC 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913